— Appeal from a judgment of the County Court of Franklin County (Plumadore, J.), rendered May 23,1983, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
Upon reading the record as a whole and applying the applicable standards, we find that the New York State Police had probable cause to arrest defendant when they took him into custody on the morning of April 29,1982 (see People v Brnja, 50 NY2d 366, 372; People v Bouton, 50 NY2d 130, 135-136).
In our view, the oral and written statements obtained from defendant were properly ruled to be admissible. Defendant was not questioned in violation of Miranda v Arizona (384 US 436). Conflicting testimony concerning whether those rights were given to defendant created a question of credibility for the trial court to resolve. We find no reason to disturb the trial court’s determination in that regard.
Moreover, defendant’s contentions that the Miranda warnings were insufficient and not waived by him will not be considered since defendant did not raise these issues before the trial court and preserve them for appellate review (see People v Tutt, 38 NY2d 1011, 1013; see, also, People v MacKay, 98 AD2d 732).
We find no merit to defendant’s arguments that the lineup was improper and unfair, that the search warrants were not supported by probable cause, or that the trial court abused its discretion in refusing to recuse itself.
*695Finally, defendant’s assertion that the sentence imposed was excessive is rejected. The sentence was in all respects lawful and we decline to substitute our discretion for that of the trial court (see People v Suitte, 90 AD2d 80).
Judgment affirmed. Kane, J. P., Main, Weiss, Mikoll and Levine, JJ., concur.